DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 9/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11, 13-16, and 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 16 and 27 further requires that the latch member will engage the vehicle body. At the instant, the limitation is indefinite since the latch member engages a latch body 28 mounted on the vehicle body. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-11, 13-16, 18-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,400,266 to Brown in view of US Pat No 6,390,529 to Bingle et al (Bingle).

    PNG
    media_image1.png
    907
    1291
    media_image1.png
    Greyscale

Brown discloses a vehicle defining a vehicle body and a door. The vehicle further comprises a latch arrangement that comprises a latch member (46) that engages and disengages a latch body (58), a latch handle (47) to move the latch member; a sensor arrangement that comprises a latch sensor (74) configured to sense the position of the latch member; and a controller (98) in communication with the sensor arrangement.
However, Brown fails to disclose that the sensor arrangement further comprises a door sensor and a handle sensor, both in communication with the controller.

    PNG
    media_image2.png
    536
    693
    media_image2.png
    Greyscale

Bingle teaches that it is well known in the art to provide a vehicle with a sensor arrangement (fig 6) that includes a handle sensor (70) configured to detect contact with or movement of a handle (12), and a door sensor (64) configured to signal that a vehicle door is being opened or closed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor arrangement described by Brown with a handle sensor and a door sensor, as taught by Bingle, in order to detect position of the handle and the door.

In combination, the latch sensor is capable of sensing that the latch member is in the engaged position before the door sensor senses that the door is in the closed position (for example, in the event that the larch member is engaged and the door is still not properly closed, an obstruction etc.).
Furthermore, in combination, the controller is capable of providing certain warning if the handle sensor senses that the handle is in the locked position before at least one of the latch sensor senses the latch member in the engaged position and the door sensor that the door is closed position (again if there is something preventing the other sensors to detect).

In combination, the controller is capable of providing warning to a user of the position of the elements that the sensors are sensing (handle, latch and door).

Brown further discloses that the latch member is one of a plurality of latch members (upper and lower latch members); the door is one of two doors, wherein one door has to be closed before the other door can be closed; and the handle is one of two handles.
In combination, each, latch, door and handle are capable of having their own sensor.

The sensors are capable of being a proximity sensor (since it will detect the position; i.e. proximity of each member detected).
Response to Arguments
With respect to the first part of the 112-2nd paragraph rejection, the current amendment overcomes the previous issue.

With respect to the 112-2nd paragraph rejection with respect to the latch engaging the vehicle body, the applicant argues that since the latch retainer is in the vehicle body, the limitation is not indefinite.
At the instant, the specification and the drawings clearly show that the latch member 30 engages a latch body 28, not the vehicle body. Therefore, the argument is not persuasive, and the rejection is maintained.

With respect to the prior art rejection, the applicant argues that Brown, as modified by Bingle, fails to disclose a door sensor configured to sense when the door is in the closed position, and a handle sensor configured to sense when the handle member is in the locked position.
First, the applicant argues that Bingle door sensor will just signal if the door is being opened or closed or other functions of the vehicle which pertain to the entering or leaving of the vehicle, so that the door sensor is not sensing the door closed.
At the instant, Bingle clearly teaches a door sensor 64 that is configured to sense if the door is open or closed. So, if the door is closed, it is detecting a closing position. 

Second, the applicant argues that Bingle handle sensor detects contact with or movement of the handle and that will not sense when the handle member is in the locked position.
At the instant, Bingle clearly teaches a handle sensor 70 that will detect the position of the handle, with respect to how it interact with the handle, between rest and operating positons. So, Bingle teaches a sensor that will detect position of the handle member. Furthermore, in combination, the handle position could be a locked positon. 

The applicant further argues that Bingle fails to dislcose the new limitaitons of the handle being outside the door, the double door, etc. At the instant, Brown already dislcoses these limitations. Bingle is only used to demostrate that it is well known in the art to provide the sensors claimed.

The applicant also argues that bingle device is used to determine if a person or animal is entrapped within the trunk, so, is indefite to provide this teaching into Brown device. Again, Bingle is only used to demostrate that it is well known in the art to provide the sensors claimed. The rejection never mentions anything of preventing a person from being trapped or the like.
Therefore, the rejection is maintained.

Since no asrgument is changing the examiner’s position, applicant can file an Appeal Brief as his next response in order to make a decision.
Prosecution has been closed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 13, 2022